Citation Nr: 1141437	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-22 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for rheumatoid arthritis (RA). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada.  


FINDING OF FACT

There is no competent and credible evidence of record relating RA to service.  


CONCLUSION OF LAW

RA was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

With respect to the service connection claim, pre-adjudicatory RO letters dated in January and July 2007 provided substantially compliant VCAA notice particular to the claim on appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

In this respect, the letters advised the Veteran of the types of evidence deemed necessary to substantiate his claim as well as the relative duties on the part of himself and VA in developing his claim.  

In this case, the Veteran was provided with notice as to the disability rating and effective date in January 2007.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, his VA clinical records, and those private medical records which the Veteran authorized VA to obtain on his behalf.  There are no outstanding requests to obtain any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.

As to the necessity for an examination, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

An examination is not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent and credible evidence that the Veteran's current RA is related to service.  Therefore, no further action is necessary to assist the claimant with the claim. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and his testimony at a hearing if he so desired.  For these reasons, it is not prejudicial for the Board to proceed to finally decide the appeal.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-9; 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Service treatment records reveal that there were no complaints or findings of RA, or symptoms attributable to RA, in service.  At the time of the Veteran's August 1982 service separation examination, there were no complaints or findings of RA and serology testing performed at that time was normal.  On his August 1982 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had arthritis, rheumatism, or bursitis; bone, joint, or other deformity; or lameness.  At the time of a September 1986 National Guard enlistment examination, there were no complaints or findings of RA, and serology testing was noted to be non-reactive.  On his September 1986 report of medical history, the Veteran again checked the "no" boxes when asked if he had or had ever had arthritis, rheumatism, or bursitis; bone, joint, or other deformity; or lameness.  

There has been no medical evidence received demonstrating that the Veteran was diagnosed as having RA in close proximity to service.  Serology testing performed June 1997 was found to be normal.  The Board does note that treatment records associated with the claims folder reveal that the Veteran was diagnosed as having possible RA, apparently in 1997 (although this is not entirely legible from the report, which is associated with another record from 1997).  A July 2007 Social Security Administration medical report indicates that the history of rheumatoid arthritis "happened somewhere around 6 years ago" when the Veteran was noted to have an acute onset of bilateral knee swelling.

In the present case, there is no medical evidence relating rheumatoid arthritis back to service.  Rather, it appears to have been first diagnosed well over a decade subsequent to service.  This lapse of time is a fact that must be considered by the Board in its adjudication.  See Maxson v. Gober, supra.

The Board has considered the Veteran's lay contentions.  In his statements, he has related RA to the weather conditions that he was exposed to in service and their continuity since that time.  

There are several reasons, however, why his statements are insufficient to substantiate his claim, or even to trigger the need for a VA examination.  First of all, the Veteran's current contentions as to continuity of symptomatology run counter to his August 1982 and September 1986 denials of arthritis, rheumatism, bursitis, or other such symptoms.  He also stated when examined in July 2007 that his symptoms had begun six years earlier.  Had he actually experienced the reported symptoms since service, one would have expected him to have described such continuity of symptomatology when asked to do so on those dates.  Given the sharp discrepancy between past denials and current statements made in furtherance of a claim for VA compensation benefits, the Board must conclude that the assertions of continuity of symptomatology are not credible.  See Buchanan v. Nicholson, supra.

Second, even if the Board were to accept the Veteran's statements as credible on their face, the Veteran lacks the medical expertise, training, or credentials to make a competent finding that the current symptoms are due to RA, as opposed to another musculoskeletal disease process (e.g., bursitis, degenerative arthritis).  Such a determination is the province of trained medical professionals.  See 38 C.F.R. § 3.159(a)(2).

In the absence of competent and credible evidence in support of the claim for service connection for RA, the Board concludes that the preponderance of the evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for RA is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


